DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claim 9 has been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on July 27, 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2005/0257199) (hereinafter Johansson) (published 2005/0257199) in view of Marcu et al. (US 2015/0067238) (hereinafter Marcu) (published March 05, 2015).
Regarding Claim 1, Johansson discloses a method comprising: determining a set of probabilities associated with a set of applications configured to execute on an electronic device; updating a probability model based on the set of probabilities associated with the set of applications, the set of probabilities including a probability of application usage;
“The configuration descriptions for the system also typically include usage profiles describing the probability rate at which specific software components are executed by the user. The usage profiles can, for example, be built by static analysis or by dynamically monitoring and storing the number of calls to specific APIs or processes during a certain time period. If dynamic usage profiles are used, the probabilities may be recalculated at specific time intervals or triggered by specific events” (Johansson [0022])

But does not explicitly state selecting an application to swap to a fatigable storage device based on output from the probability model; and swapping the application to the fatigable storage device, wherein swapping the application includes storing data within a memory address space for the application and an application state.
Marcu discloses selecting an application to swap to a fatigable storage device based on output from the probability model; and swapping the application to the fatigable storage device, wherein swapping the application includes storing data within a memory address space for the application and an application state.
“In one embodiment, the non-volatile memory 120 takes the form of a solid-state (e.g., flash) memory and can be one-time programmable, few-time programmable, or many-time programmable. The non-volatile memory 120 can also use single-level cell (SLC), multiple-level cell (MLC), triple-level cell (TLC), or other memory technologies, now known or later developed” (Marcu [0017])

“Some systems, such as mobile phones, may wish to avoid "killing" an open application because killing an application may result in slower performance. To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation or even change the rate of swapping memory” (Marcu [0045])

“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the swapping or hibernation of applications in Marcu with Johansson to yield the predictable results of freeing up memory in volatile memory “in order to provide volatile memory resources for a different (currently-running or newly-executed) application that has a higher priority” (Marcu [0002]).

Regarding Claim 2, Marcu further discloses additionally comprising swapping the application to the fatigable storage device in response to a memory pressure event.
“Some systems, such as mobile phones, may wish to avoid "killing" an open application because killing an application may result in slower performance. To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation or even change the rate of swapping memory” (Marcu [0045])

Regarding Claim 3, Marcu further discloses wherein storing the memory address space for the application including compressing data within the memory address space for the application and storing the data to the fatigable storage device.
“Other ways of creating free space can be used. For example, in another embodiment, free memory in the volatile memory 130 is created by moving an application to a compressed memory zone” (Marcu [0048] the compressed memory zone can be in the non-volatiles storage and would require compression of data)

Regarding Claim 4, Marcu further discloses wherein the fatigable storage device is an electrically erasable non-volatile semiconductor memory device.
“In one embodiment, the non-volatile memory 120 takes the form of a solid-state (e.g., flash) memory and can be one-time programmable, few-time programmable, or many-time programmable. The non-volatile memory 120 can also use single-level cell (SLC), multiple-level cell (MLC), triple-level cell (TLC), or other memory technologies, now known or later developed” (Marcu [0017])

Regarding Claim 5, Marcu further discloses additionally comprising: receiving a message to launch the application; restoring stored data for the memory address space of the application from the fatigable storage device to memory; reading the application state for the application from the fatigable storage device; and launching the application based on the application state.
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046] since the application is hibernated due to low priority and stored in the non-volatile memory, it would be obvious to receive a message to launch the application before needing to restore the application to the volatile memory)

Regarding Claim 6, Marcu further discloses wherein the application state includes an execution state for the application and launching the application based on the application state includes resuming execution of the application based on the execution state for the application.
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

Regarding Claim 9, Johansson discloses determine a set of probabilities associated with a set of applications configured to execute on the electronic device, the set of probabilities including a probability of application usage; update a probability model based on the set of probabilities;
“The configuration descriptions for the system also typically include usage profiles describing the probability rate at which specific software components are executed by the user. The usage profiles can, for example, be built by static analysis or by dynamically monitoring and storing the number of calls to specific APIs or processes during a certain time period. If dynamic usage profiles are used, the probabilities may be recalculated at specific time intervals or triggered by specific events” (Johansson [0022])

But does not explicitly state an electronic device comprising: a non-volatile electrically-erasable semiconductor memory device; and a memory device coupled with the non-volatile electrically-erasable semiconductor memory device; one or more processors to load instructions from the non-volatile electrically-erasable semiconductor memory device into the memory device and execute the instructions, wherein the instructions, when executed, cause the one or more processors to: receive a request to terminate a process of an application in the set of applications, the application having a virtual address space at least partially mapped to the memory device; query the probability model to determine whether memory of the application is to be swapped to the non-volatile electrically-erasable semiconductor memory device before the process is to be terminated; and store memory within the virtual address space of the application to the non-volatile electrically-erasable semiconductor memory device based on a result of the query.
Marcu discloses an electronic device comprising: a non-volatile electrically-erasable semiconductor memory device; and a memory device coupled with the non-volatile electrically-erasable semiconductor memory device; one or more processors to load instructions from the non-volatile electrically-erasable semiconductor memory device into the memory device and execute the instructions, wherein the instructions, when executed, cause the one or more processors to:
“As shown in FIG. 1, the computing device 100 comprises a processor 110, non-volatile memory 120, volatile memory 130 (e.g., RAM), a display device 140, a user input device 150, and one or more optional other functionality module(s) 160” (Marcu [0015])

“In one embodiment, the non-volatile memory 120 takes the form of a solid-state (e.g., flash) memory and can be one-time programmable, few-time programmable, or many-time programmable. The non-volatile memory 120 can also use single-level cell (SLC), multiple-level cell (MLC), triple-level cell (TLC), or other memory technologies, now known or later developed” (Marcu [0017])

receive a request to terminate a process of an application in the set of applications, the application having a virtual address space at least partially mapped to the memory device;
“Another exemplary metric predictive of an upcoming low-memory condition in the volatile memory 130 is based on information about one or more applications 300 received from the user space (e.g., information about the initiation or termination of an application 300 or that an application 300 is going to the background)” (Marcu [0035] active applications have virtual addresses that are mapped to the volatile memory)

“When the metric exceeds the threshold and free space needs to be created in the volatile memory 130, many different types of techniques can be used. For example, as noted above, the processor 110 can decide to end (or "kill") one or more applications currently running in the volatile memory 130 in order to provide volatile memory resources for a different (currently-running or newly-executed) application that has a higher priority. As another alternative, when the threshold is exceeded, the processor 110 can change the priority level that is used to determine when an application is to be terminated (or swapped or hibernated, as will be discussed below)” (Marcu [0044])

query the probability model to determine whether memory of the application is to be swapped to the non-volatile electrically-erasable semiconductor memory device before the process is to be terminated;
“Some systems, such as mobile phones, may wish to avoid "killing" an open application because killing an application may result in slower performance. To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation or even change the rate of swapping memory” (Marcu [0045] the determination of the low-priority application would be done by querying the profiles disclosed in Johansson)

and store memory within the virtual address space of the application to the non-volatile electrically-erasable semiconductor memory device based on a result of the query.
“To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120” (Marcu [0045])

“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the swapping or hibernation of applications in Marcu with Johansson to yield the predictable results of freeing up memory in volatile memory “in order to provide volatile memory resources for a different (currently-running or newly-executed) application that has a higher priority” (Marcu [0002]).

Regarding Claim 11, Marcu further discloses the one or more processors additionally to terminate the process of the application, wherein the request to terminate the process of the application is issued in response to a memory pressure event.
“As another alternative, when the threshold is exceeded, the processor 110 can change the priority level that is used to determine when an application is to be terminated (or swapped or hibernated, as will be discussed below)” (Marcu [0044])

Regarding Claim 12, Marcu further discloses wherein to swap memory within the virtual address space of the application includes to compress the memory and store the memory to the non-volatile electrically-erasable semiconductor memory device.
“Other ways of creating free space can be used. For example, in another embodiment, free memory in the volatile memory 130 is created by moving an application to a compressed memory zone” (Marcu [0048] the compressed memory zone can be in the non-volatiles storage and would require compression of data)


Claims 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (published 2005/0257199) and Marcu (published March 05, 2015) as applied to claims 6 and 9 above, and further in view of Shiplacoff et al. (US 2011/0016417) (hereinafter Shiplacoff) (published January 20, 2011).
Regarding Claim 7, the combination of Johansson and Marcu disclosed the method of claim 1, but does not explicitly state wherein the application state additionally includes user interface state for the application.
Shiplacoff discloses wherein the application state additionally includes user interface state for the application.
“when initiating hibernation of an activity, device 100 saves the state of the activity in storage 1102 so that it can later be restored. A snapshot of the activity's user interface is taken” (Shiplacoff [0066])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the user interface as part of the application state in Shiplacoff with the combination of Johansson and Marcu to yield the predictable results being able to restore the application to the exact state it was in before hibernation.

Regarding Claim 13, the combination of Johansson and Marcu disclosed the device of claim 9, and Marcu further discloses the one or more processors to additionally to store a process state for the process of the application to the non-volatile electrically-erasable semiconductor memory device, the process state including an execution state for the process of the application
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

But does not explicitly state and a user interface state for the application. Shiplacoff discloses and a user interface state for the application.
“when initiating hibernation of an activity, device 100 saves the state of the activity in storage 1102 so that it can later be restored. A snapshot of the activity's user interface is taken” (Shiplacoff [0066])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the user interface as part of the application state in Shiplacoff with the combination of Johansson and Marcu to yield the predictable results being able to restore the application to the exact state it was in before hibernation.

Regarding Claim 14, Marcu further discloses the one or more processors additionally to: receive a message to launch the application; swap the memory within the virtual address space of the application from the non-volatile electrically-erasable semiconductor memory device to the memory device; restore the process state for the process of the application; resume execution of the application; and restore the user interface state for the application.
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046] since the application is hibernated due to low priority and stored in the non-volatile memory, it would be obvious to receive a message to launch the application before needing to restore the application to the volatile memory)

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (published 2005/0257199) and Marcu (published March 05, 2015) as applied to claims 1 and 9 above, and further in view of Huang et al. (US 2017/0076208) (hereinafter Huang) (published March 16, 2017).
Regarding Claims 8 and 10, the combination of Johansson and Marcu disclosed the method of claim 1 and device of claim 9, but does not explicitly state wherein the probability model is a machine learning model. Huang discloses wherein the probability model is a machine learning model.
“The application launching decision engines may be implemented by using different decision algorithms, including a probability/statistical/random model, and online or offline learning or the like is performed by using a machine learning technology” (Huang [0126])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of machine learning in Huang with the combination of Johansson and Marcu to yield the predictable results getting results more tailored to the data of that system.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (published 2005/0257199) and Marcu (published March 05, 2015) as applied to claim 9 above, and further in view of Peterke (US 2018/0357252) (hereinafter Peterke) (filed May 29, 2018).
Regarding Claim 15, the combination of Johansson and Marcu disclosed the device of claim 9, but does not explicit state the one or more processors additionally to delete stored memory for the application in response to a determination that the application has not been launched for threshold period of time.
Peterke discloses the one or more processors additionally to delete stored memory for the application in response to a determination that the application has not been launched for threshold period of time.
“Additionally or alternatively, when a client application has not been run for more than the threshold amount of time, then deleting the older files may be more aggressive than is optimal” (Peterke [0028])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the deleting of older data in Peterke with the combination of Johansson and Marcu to yield the predictable results of freeing up space that the obsolete data is taken up.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (published 2005/0257199) in view of Marcu (published March 05, 2015) and Huang (published March 16, 2017).
Regarding Claim 16, Johansson discloses a non-transitory machine-readable medium storing instructions to cause one or more processors of an electronic device to perform operations comprising: determining a set of probabilities associated with a set of applications configured to execute on the electronic device; updating a probability model based on the set of probabilities associated with the set of applications, the set of probabilities including a probability of application usage;
“The configuration descriptions for the system also typically include usage profiles describing the probability rate at which specific software components are executed by the user. The usage profiles can, for example, be built by static analysis or by dynamically monitoring and storing the number of calls to specific APIs or processes during a certain time period. If dynamic usage profiles are used, the probabilities may be recalculated at specific time intervals or triggered by specific events” (Johansson [0022])

But does not explicitly state selecting an application to swap to a fatigable storage device based on output from the probability model, wherein the probability model includes a machine-learning model; and swapping the application to the fatigable storage device, wherein swapping the application includes storing data within a memory address space for the application and an application state.
Marcu discloses selecting an application to swap to a fatigable storage device based on output from the probability model; and swapping the application to the fatigable storage device, wherein swapping the application includes storing data within a memory address space for the application and an application state.
“In one embodiment, the non-volatile memory 120 takes the form of a solid-state (e.g., flash) memory and can be one-time programmable, few-time programmable, or many-time programmable. The non-volatile memory 120 can also use single-level cell (SLC), multiple-level cell (MLC), triple-level cell (TLC), or other memory technologies, now known or later developed” (Marcu [0017])

“Some systems, such as mobile phones, may wish to avoid "killing" an open application because killing an application may result in slower performance. To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation or even change the rate of swapping memory” (Marcu [0045])

“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the swapping or hibernation of applications in Marcu with Johansson to yield the predictable results of freeing up memory in volatile memory “in order to provide volatile memory resources for a different (currently-running or newly-executed) application that has a higher priority” (Marcu [0002]).
Huang discloses wherein the probability model includes a machine-learning model.
“The application launching decision engines may be implemented by using different decision algorithms, including a probability/statistical/random model, and online or offline learning or the like is performed by using a machine learning technology” (Huang [0126])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of machine learning in Huang with the combination of Johansson and Marcu to yield the predictable results getting results more tailored to the data of that system.

Regarding Claim 17, Marcu further discloses additionally comprising swapping the application to the fatigable storage device in response to a memory pressure event.
“Some systems, such as mobile phones, may wish to avoid "killing" an open application because killing an application may result in slower performance. To avoid killing an application, the processor 110 can perform a "swapping" operation, in which data associated with a low-priority application is copying from the volatile memory 130 and stored in the non-volatile memory 120. So, when the metric exceeds the threshold and free space needs to be create in the volatile memory 130, the processor 110 can perform a swapping operation or even change the rate of swapping memory” (Marcu [0045])

Regarding Claim 18, Marcu further discloses wherein storing the memory address space for the application including compressing data within the memory address space for the application and storing the data to the fatigable storage device.
“Other ways of creating free space can be used. For example, in another embodiment, free memory in the volatile memory 130 is created by moving an application to a compressed memory zone” (Marcu [0048] the compressed memory zone can be in the non-volatiles storage and would require compression of data)

Regarding Claim 19, Marcu further discloses wherein the fatigable storage device is an electrically erasable non-volatile semiconductor memory device.
“In one embodiment, the non-volatile memory 120 takes the form of a solid-state (e.g., flash) memory and can be one-time programmable, few-time programmable, or many-time programmable. The non-volatile memory 120 can also use single-level cell (SLC), multiple-level cell (MLC), triple-level cell (TLC), or other memory technologies, now known or later developed” (Marcu [0017])


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (published 2005/0257199), Marcu (published March 05, 2015), and Huang as applied to claim 16 above, and further in view of Shiplacoff (published January 20, 2011).
Regarding Claim 20, the combination of Johansson, Marcu, and Huang disclosed the medium of claim 16, and Marcu further discloses additionally comprising: receiving a message to launch the application; restoring stored data for the memory address space of the application from the fatigable storage device to memory; reading the application state for the application from the fatigable storage device; and launching the application based on the application state,
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046] since the application is hibernated due to low priority and stored in the non-volatile memory, it would be obvious to receive a message to launch the application before needing to restore the application to the volatile memory)

wherein the application state includes an execution state for the application, launching the application based on the application state includes resuming execution of the application based on the execution state for the application,
“As an alternative to swapping, a hibernation process can be used. "Hibernation" refers to the process of stopping an application, moving all of the application's memory pages from volatile memory 130 to non-volatile memory 120, and storing at least some of the application's state parameters in the non-volatile memory 120, so the application can later be restored from the non-volatile memory 120 in the same state that the application was in before the application was placed in hibernation” (Marcu [0046])

But does not explicitly state the application state additionally includes user interface state for the application, and resuming execution of the application additionally includes restoring the user interface state for the application.
Shiplacoff discloses the application state additionally includes user interface state for the application, and resuming execution of the application additionally includes restoring the user interface state for the application.
“when initiating hibernation of an activity, device 100 saves the state of the activity in storage 1102 so that it can later be restored. A snapshot of the activity's user interface is taken” (Shiplacoff [0066])

“device 100 launches the hibernating activity, retrieves state information 1103, and restores the activity to its state at the time it went into hibernation” (Shiplacoff [0087])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the user interface as part of the application state in Shiplacoff with the combination of Johansson and Marcu to yield the predictable results being able to restore the application to the exact state it was in before hibernation.


Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicant Argues:
a)	Thus, Johansson discloses a "probability rate at which specific software components are executed by the user." Johansson, ¶22. However, the cited portions of Johansson do not disclose or suggest any information regarding a "probability model" let alone "updating a probability model based on the set of probabilities associated with the set of applications," as recited in independent claim 1. Although Johansson discloses "probabilities," there is no disclosure or suggestion anywhere in the cited portions of Johansson regarding "a probability model" or "updating a probability model based on the...probabilities," as recited in independent claim 1.
With respect to (a), a probability model as known to one of ordinary skill in the art would be a mathematical representation of a random phenomenon. Johansson recites “usage profiles describing the probability rate at which specific software components are executed by the user”. The usage profile would be the probability model, the probability rate would be the mathematical representation, and the specific software components that are executed would be the random phenomenon. The updating of the probability model is disclosed by the Johansson as recited “If dynamic usage profiles are used, the probabilities may be recalculated at specific time intervals or triggered by specific events”, the recalculation is the updating of the model based on the new probabilities.

b)	Thus, Marcu discloses a "priority level that is used to determine when an application is to be...swapped." Marcu, ¶44. However, the cited portions of Marcu do not disclose or suggest any information regarding determining when an application is to be swapped based on "a probability of application usage," let alone "selecting an application to swap to a fatigable storage device based on output from the probability model," as recited in independent claim 1. Instead, Marcu clearly discloses that the priority of the application (of which there is no disclosed or suggested relation to a probability of application usage) is used to determine when an application is to be swapped.
With respect to (b), as applicant pointed to in Marcu ¶44 priority is used to determine which application is to be swapped, and in the cited paragraph ¶45 it states that data associated with a low-priority application is copied from the volatile memory to the non-volatile memory. Johansson disclosed the use of usage profiles which defines the probability rate of specific software being executed, and one of ordinary skill in the art would readily view the probability rates as the level of priority. A higher probability rate of a specific software being executed would equate to a higher priority level for that application and vice versa. And when combined together the combination of Johansson and Marcu would disclose swapping applications to fatigable (non-volatile) storage based upon the probability rate/priority level of the software components/applications as defined in the probability model (usage profiles).

c)	Thus, the cited portions of Huang disclose that "application launching decision engines may be implemented by using...a probability/statistical/random model, and... learning... is performed by using a machine learning technology." Huang, ¶126. However, the cited portions of Huang do not disclose or suggest any information regarding "a probability of application usage," let alone "a probability model based on... probability of application usage" or that such a probability model "includes a machine-learning model," as recited in independent claim 16.
With respect to (c), the “probability model” with information regarding “a probability of application usage” was disclosed by Johansson. Huang discloses a probability model performed by using machine learning technology which would equate to the probability model including a “machine-learning model” for operation with machine learning technology. And the combination of Johansson and Huang would yield the use of “machine-learning model” derived from a probability model (usage profiles) that have information regarding “a probability of application usage” with machine learning technology. Furthermore there is no definition of what a “machine-learning model” is and by broadest reasonable interpretation it would be any model that can be use in/for machine-learning and Huang would perfectly disclose this.


Conclusion
Examiner attempted multiple tries to contact applicant for interview with respect to the interview request dated July 27, 2022 but was unable to reach the applicant to set up an interview time. Examiner welcomes applicant to call to set up an interview time or through the use of USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136